IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 00-30408
                             Summary Calendar



                             JAMES HAWTHORNE,

                                                    Plaintiff-Appellant,

                                   versus

                              LEROY HOLIDAY,

                                                        Defendant-Appellee.


             Appeal from the United States District Court
                 for the Western District of Louisiana
                              (98-CV-1595)


                             November 3, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     James Hawthorne, Louisiana prisoner #83561, appeals the 28

U.S.C. § 1915(e) dismissal, as frivolous, of his 42 U.S.C. § 1983

complaint.

     Hawthorne’s    claim    for   compensation   for    the   loss   of   his

personal property when he was transferred from one correctional

facility to another does not state a claim for the violation of a

constitutional right.       See Marsh v. Jones, 53 F.3d 707, 712 (5th

Cir. 1995).     “Section 1983 imposes liability for violations of

rights protected by the Constitution, not for violations of duties

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
of care arising out of tort law.             Remedy for the latter type of

injury must be sought in state court under traditional tort-law

principles.” Baker v. McCollan, 443 U.S. 137, 146 (1979) (emphasis

added); see also Daniels v. Williams, 474 U.S. 327, 332-33 (1986).

      Hawthorne’s     claim   for    damages     resulting     from   mental    or

emotional injury is precluded by 42 U.S.C. § 1997e(e) (“No Federal

civil action may be brought by a prisoner confined in a jail,

prison, or other correctional facility, for mental or emotional

injury suffered       while   in   custody     without    a   prior   showing    of

physical injury.”).

      And, because Hawthorne has not briefed his alleged entitlement

to injunctive relief, he has abandoned that issue on appeal.                    See

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

      In    sum,   Hawthorne’s     complaint    was   properly      dismissed   as

frivolous.     See 28 U.S.C. § 1915(e).           Therefore, this appeal is

without arguable merit and also frivolous.            See Howard v. King, 707
F.2d 215, 219-20 (5th Cir. 1983) (defining frivolous appeal as one

without arguable merit).         The appeal being frivolous, it is hereby

DISMISSED.     5TH CIR. R. 42.2.

      28 U.S.C. § 1915 governs proceedings in forma pauperis, such

as the action at hand.        Hawthorne is cautioned that the dismissal

of this appeal as frivolous counts as a “strike” under § 1915(g),

as   does   the    district   court’s   dismissal        of   his   complaint   as

frivolous.     See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.

1996) (“[B]oth the frivolous appeal and a lower court's dismissal

as frivolous count.”).           Therefore, Hawthorne has two “strikes”


                                        2
under § 1915(g).       Hawthorne is further cautioned that if he

accumulates three such “strikes”, he will not be able to proceed in

forma pauperis in any civil action or appeal filed while he is

incarcerated   or   detained   in   any   facility   unless   he   is   under

imminent danger of serious physical injury.             See 28 U.S.C. §

1915(g).

                                                               AFFIRMED




                                     3